Citation Nr: 1617414	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for disability characterized by chronic fatigue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty with the United States Army from July 1987 to January 1993, to include service in Southwest Asia during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of service connection for headaches has been recharacterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  Review of the record shows the RO issued a final denial on this issue in July 1993.  The October 2010 rating decision denied the claim for service connection for headaches on a de novo basis.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's apparent finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied headache claim ought to be reopened before addressing the merits of the claim.  Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for headaches has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for this disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1993, service connection for headaches was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the July 1993 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for headaches.

3.  Resolving reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that tinnitus had onset during service.

4.  The most probative evidence of record demonstrates that rheumatoid arthritis was not present in service or manifest to a compensable degree within one year of service discharge and is not related to service.

5.  The most probative evidence of record does not demonstrate a diagnosis of chronic fatigue syndrome or a qualifying chronic disability manifested by fatigue due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).  

4.  The criteria for service connection for disability characterized by chronic fatigue, to include as due to an undiagnosed illness are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  However, the Board's grant of service connection for tinnitus represents complete grants of the benefits sought on appeal.  With regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to these issues is necessary.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in November 2009, December 2009, and January 2010 of VA's duty to assist him in substantiating his service connection claims, and the effect of this duty upon his claims.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  See Dingess, supra.  These letters addressed all notice elements and predated the initial adjudication by the AOJ in October 2010.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in March 2010 and September 2010 to assist in determining whether his claimed disabilities are attributable to military service.  The medical opinions are adequate, as they reflect a full review of all medical and other evidence of record and are supported by sufficient explanation.  The Veteran has not alleged any prejudice caused by a deficiency in either examination, so there is adequate medical evidence of record to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

II.  Law and Analysis for New and Material Evidence - Headaches

In a July 1993 rating decision, the RO denied service connection for headaches on the basis that the Veteran's complaints of headaches were acute and transitory without disabling residuals at separation from service.  He did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In June 2009, the Veteran sought to reopen the claim.  The current appeal arises from the RO's October 2010 rating decision that continued the previous denial of service connection for headaches.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

The Board finds that new and material evidence has been submitted since the last final rating decision in July 1993 to reopen the service connection claim.  The evidence of record at the time of the 1993 rating decision consisted of service treatment records, which show the Veteran was treated for occasional headache complaints, some of which were associated with sinus pain, jaw pain, and/or right shoulder/neck problems.  

Since the July 1993 rating decision, newly-received evidence includes private outpatient treatment records which show the Veteran was treated for migraine headaches in November 2007.  See Emergency Department Report dated, November 5, 2007 from Bear Lake Memorial Hospital.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  The treatment records are also material because they show a current diagnosis of migraine headaches, evidence that was not of record at the time of the prior final decision in July 1993. 

Per the criteria of Shade, the newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between that disability and service, and provides a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, the Board finds that a remand is necessary for further development. 

II.  Law and Analysis for Service Connection

The Veteran is seeking service connection for tinnitus, rheumatoid arthritis, and disability characterized by chronic fatigue.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Arthritis and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a)  include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).
Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

The Veteran's DD-214 indicates service in Southwest Asia from December 28, 1990 to March 10, 1991.  This is active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Tinnitus

The Veteran contends that his tinnitus had its onset during service as a result of exposure to excessive noise.  In several statements of record, he implies that it began during service.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Service treatment records are negative for complaints, findings, or a diagnosis of tinnitus.  See Audiological Evaluation dated in April 1992.  However these records do include an in-service reference audiogram and hearing conservation data sheets conducted following noise exposure.  Thus, the Veteran's report of military noise exposure is credible and consistent with the circumstances of his service.  Accordingly, in-service noise exposure is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  Additionally, the Veteran has provided statements that there was ringing in the ears during service.  The Veteran reported that during the Gulf War he was exposed to "significant noise levels that left [his] ears ringing 24 hours a day."  See Notice of Disagreement, received in December 2010.  

There are also no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, there are no pertinent clinical records associated with the claims file until a September 2010 VA audio examination report, 17 years after discharge from service.  At that time, he could not remember the onset of tinnitus, but the Veteran gave a history of military noise exposure from headset noise, chatter, generators, and weapons/artillery fire, but could not recall the onset of tinnitus.  He denied any post-service noise exposure.  The VA audiologist found the tinnitus was likely a symptom of the Veteran's hearing loss.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence indicates the Veteran's tinnitus is related to service.  In this case, the Veteran provided testimony of in-service ringing in his ears and noise exposure which the Board finds competent and credible.  Additionally, he is capable of a lay diagnosis, so the Board finds it competent and credible that he has current tinnitus.  Finally, the Veteran implied via his statements that his tinnitus has continued since service.  Although the VA examiner stated it was due to hearing loss, he did not address the Veteran's lay statements of continuous symptoms, accordingly, the opinion lack probative value.  The most probative evidence of record, therefore, demonstrates that tinnitus had its onset during service and has existed since that time.  Accordingly service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


B.  Rheumatoid Arthritis

The Veteran claims that he developed rheumatoid arthritis as a result of his service in the Persian Gulf War.  In this case, because he has been diagnosed with rheumatoid arthritis, a known clinical diagnosis, to the extent that his claim is due to undiagnosed illnesses incurred during Persian Gulf service under 38 C.F.R. § 3.317, it is precluded.  See also VAOPGCPREC 8-98.

Service treatment records show that during service the Veteran was very active playing various sports.  These records are also replete with references to a range of injuries, such as contusions, sprains, strain, incurred from playing those sports.  See e.g. entries dated in August 1987 (hyperflexion injury right wrist), December 1987 (left heel pain running), March 1988 (left elbow weightlifting injury), June 1988 (back injury lifting weights), August 1988 (right ankle basketball injury), September 1988 (lumbar spine basketball injury), January 1989 (left hip pain twisting injury and right knee football injuries) April 1989 (right shoulder weightlifting injury), March 1990 (back pain playing softball) September 1990 (back pain after riding biking), December 1990 (back injury playing football), and August 1992 (injury to left leg, hip, arm, and shoulder in biking accident).  These records do not otherwise document complaints or findings suggestive of rheumatoid arthritis prior to the Veteran's separation from service in January 1993.  In addition, the Board observes that service connection has since been established for postoperative right shoulder, low back strain with degenerative changes, left elbow bone spur, chondromalacia patella, right knee, chronic right ankle sprain, and traumatic brain injury.  See Rating Decision dated in October 2010 and March 2013.

There is also no evidence of rheumatoid arthritis within one year of separation from service.  The earliest relevant medical evidence is found in private treatment records dated in 1996 when the Veteran underwent right ankle surgery.  He was later treated for rotator cuff tendinitis secondary to impingement and arthritis of the left shoulder.  See clinical records from Omaha Orthopedic Clinic and Sports Medicine dated from November 1996 to February 1997 and clinical records from Sports Medicine Center, dated from March 2000 November 2000.  These records do not otherwise document complaints or findings suggestive of rheumatoid arthritis.  
A March 2005 private treatment note reflects complaints of muscle and joint pain and swelling involving the fingers, knuckles, wrists, elbows, shoulders, and feet, bilaterally.  The physician indicated that the Veteran had a positive RF at 51 and positive symmetric inflammatory arthritis suggestive of rheumatoid arthritis.  Subsequent testing confirmed the diagnosis.  See private clinical records from D.N. Weidensaul, M.D., dated from March 2005 to October 2006.  None of these records suggest that the symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service.  

In this case it appears the onset of rheumatoid arthritis symptoms began in 2005 with diagnosis the same year, which is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, as a diagnosis of rheumatoid arthritis was not demonstrated until well after one year following his separation from service the evidence is again service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

In addition to the lack of evidence showing that his rheumatoid arthritis manifested during service or within a year thereafter, the evidence does not link this disability to his service more than a decade earlier.  The Veteran underwent a VA Gulf War examination in March 2010.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's documented in-service injuries were also noted in great detail.  The Veteran reported that during service he had swelling, redness, and warmth of various joints that would come and go, but was never tested for RA and went to sick call only for injuries.  The examiner concluded there is no basis for finding a relationship between military service and the currently diagnosed rheumatoid arthritis.  The examiner explained that there is no known relationship between this condition and any environmental exposures during service in the Persian Gulf Theater of Operations.  The examiner also noted that although the Veteran believes this to be related to the various joint complaints during active military service, the events during service were acute traumatic events, the vast majority of which appear to have resolved and rheumatoid arthritis is an autoimmune disease and not the result of acute trauma.  Therefore, it is less likely than not related to illness, injury or environmental exposure during active military service.  

Based on the evidence in this particular case, the Board finds that rheumatoid arthritis is not related to any symptoms or exposures in service.  As was noted above, the Veteran has already established service connection for multiple joint disabilities based on a conclusion that the symptoms noted in service represented the onset of said disabilities.  The Veteran asserts that his complaints during service were the onset of his rheumatoid arthritis.  Although the Veteran is competent and credible to report symptoms capable of lay observation, the question of the etiology of a complex auto-immune disorder such as rheumatoid arthritis is not capable of lay observation.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to how his rheumatoid arthritis was caused are not competent evidence as to a nexus.

Moreover, the VA opinion outweighs these lay assertions as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's history of documented in-service injuries and complaints, the relevant history as contained in medical records from service onward, the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his rheumatoid arthritis developed as a result of his service in the Persian Gulf.  Thus, the VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current rheumatoid arthritis and its relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale.  The Board assigns it more probative value.

As the preponderance of the evidence is against the claim for service connection rheumatoid arthritis, the claim must be denied.

C.  Chronic Fatigue Syndrome

The Veteran claims that he developed chronic fatigue as a result of an undiagnosed illness caused by his service in the Persian Gulf War.  Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records fail to reveal any significant signs or symptoms that can be construed as related to, or diagnosis of, chronic fatigue syndrome, or difficulties with fatigue in general.  Rather, the Veteran led a pretty active lifestyle during service, playing multiple sports and exercising regularly.

Additionally, the record does not demonstrate any evidence of a diagnosis or treatment for chronic fatigue.  Post-service records in general show that while the Veteran has been evaluated for various medical complaints, there was no chronic fatigue syndrome.  References to fatigue were attributed to the Veteran's diagnosis of rheumatoid arthritis.  See VA and private outpatient treatment records dated from 1996 to 2011.  

During VA examination in March 2010, the Veteran reported a gradual onset of fatigue that began in the early to mid-1990s as well as difficulty both going to sleep and staying asleep.  After examining the Veteran and reviewing his claims file, the examiner found no specific pathology to render an actual diagnosis of chronic fatigue syndrome on examination.  While he acknowledged the history of subjective complaints, he concluded that the fatigue was most likely associated with the Veteran's known history of rheumatoid arthritis.  

In this case, the Board finds that the evidence does not establish a currently diagnosed chronic disability manifested by fatigue.  The Veteran is considered competent to endorse ongoing symptoms such as tiredness and low energy.  Although these symptoms are capable of lay observation, they are not equivalent to a diagnosis of an actual disability.  Moreover, the VA examiner found no sufficient clinical evidence to warrant a diagnosis of chronic disability, but instead concluded the Veteran's complaints were related to his rheumatoid arthritis.  The examination report is unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So, although the Veteran may indeed experience some sort of recurring fatigue, in the absence of competent evidence which suggests that it constitutes a chronic disability, the Board has no basis on which to award service connection.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no chronic fatigue syndrome diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection exist.  

However, under 38 C.F.R. § 3.317, service connection may be granted for signs and symptoms that are objective indications of qualifying chronic disability.  Chronic fatigue syndrome is specifically listed as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  

Here, the lack of a chronic disability precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are explained.  In other words, while the Veteran has articulated subjective complaints of fatigue as evidence of an objective indication of chronic disability, the Board cannot ignore the post-service medical records that show rheumatoid arthritis accounting for this symptom.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

As the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, the claim must be denied.


ORDER

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and to this extent only, the appeal is granted. 

Service connection for tinnitus is granted.

Service connection for rheumatoid arthritis is denied.  

Service connection for a disability characterized by fatigue is denied.  


REMAND

In light of the Board's finding that the previously denied claim for service connection for headaches is reopened, the underlying issue must be considered on a de novo basis.  However the evidence currently of record is insufficient to decide the claim and further evidentiary development is needed before a decision can be reached on the merits.

Service treatment records establish that the Veteran was treated for occasional headaches variously attributable to jaw pain, right shoulder/neck problems, and sinusitis.  Specifically in July 1992, several months prior to separation, he was evaluated for complaints of headaches in the right temporal area.  The clinical assessment was rule out migraines vs cluster vs mixed headaches.  Post service treatment records show the Veteran continued to be treated for headaches including an episode of migraine headaches in 2007.  See Emergency Department Report dated, November 5, 2007 from Bear Lake Memorial Hospital.  

During VA examination in March 2010, the Veteran reported that his headaches began around 1992 while in service and have stayed pretty much the same over time.  Following the examination, the examiner found the Veteran's headaches were secondary to his rheumatoid arthritis that was diagnosed in 2005, but did not explain the rationale for this opinion and did not adequately address the Veteran's contentions of headaches since service.  Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73(1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For this reason, the Board finds that a more definitive medical opinion, one which acknowledges and discuss the Veteran's contentions, would be helpful in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after March 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner must review the results of any testing prior to completing the report.

Based on a review of the claims file, the examiner should indicate whether the Veteran has a current migraine headache disorder that is distinct from the daily headaches caused by his rheumatoid arthritis.  

If it is determined that the Veteran has headaches that are a separate and distinct pathology from rheumatoid arthritis the examiner must address whether it is at least as likely as not, i.e a degree of probability of 50 percent or greater, that any currently diagnosed headache disorder had its clinical onset during or is otherwise related to the Veteran's military service.  If any currently diagnosed migraine headache disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is..

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  He/she should address the Veteran's documented in-service headaches as the possible onset of, or precursor to, any currently diagnosed migraines-as well as his complaints of continued headaches since service.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


